Citation Nr: 1235987	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  07-32 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988 and February 1991 to May 1991. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in part, denied the Veteran's claim of entitlement to service connection for a left knee disability.

Pursuant to the Veteran's request, he was scheduled for a Travel Board hearing before a Veterans Law Judge in March 2009.  However, the Veteran failed to appear for that hearing.  A postponement was not requested or granted.  The Veteran has not asserted any good cause for missing the hearing or requested that it be rescheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702 (2011).  

In October 2010, the Board remanded this matter for further development and the case has been returned to the Board for appellate consideration. 

Also in March 2012, the Veteran submitted additional evidence in support of his claim.  He specifically indicated that he was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claim.  38 C.F.R. § 20.1304(c) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to attempt to obtain another medical opinion.

As previously noted by the Board in the October 2010 remand, the Veteran essentially contends that his left knee disability pre-existed service and was aggravated in 1986 in California.  See Notice of Disagreement, received in August 2007.  Records show that from June to July 1982, prior to service entry, that the Veteran was hospitalized after he injured his left knee doing karate, and required arthroscopy, arthrotomy, and meniscal repair.  The discharge diagnosis was internal derangement of the left knee, as a result of a partial medial collateral ligament tear and peripheral anterior horn tear of the left medial meniscus.  Service treatment records show a normal lower extremity evaluation on the examination at service entry in February 1986.  In an October 1987 Report of Medical History, the Veteran indicated having/having had trick or locked knee, and a clinician indicated that the Veteran was status-post surgery for subluxing left patella.  Post-service treatment records show that he reported injuring his left knee in 1982 and reinjuring it in 1986 (during service).  He specifically asserts that he injured his knee at the National Training Center at Fort Irwin requiring him to be in a MASH unit for five days.  He reported that reinjured his knee again in 1998.  The Veteran also stated that he tore his anterior cruciate ligament while in service.  

Once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Pursuant to the Board's October 2010 remand, the Veteran was provided a VA examination in February 2012.  In noting a diagnosis of left knee status post tibial tubercle transfer with residual pain, decreased range of motion, and laxity, the examiner opined that it was not caused by or the result of military service and that military service did not exacerbate a pre-existing condition.  To support his conclusion, the examiner cited to the Veteran's pre-service injury to the left knee (partial tear of the medial collateral ligament and tear of anterior horn of the left medial meniscus) necessitating meniscectomy.  The examiner indicated that a partial tear of the medial collateral ligament would be expected to heal on its own over time.  It was further noted that the Veteran was asymptomatic when he joined the service, and per his report he was able to complete airborne and air assault school.  Additionally, the examiner observed that there was no evidence that the Veteran injured his knee at the National Training Center at Fort Irwin requiring him to be in MASH for five days as he reported.  The examiner also noted that there was no indication of any knee problems at service discharge in May 1990, and no evidence of treatment of his left knee within five years of service discharge.  The examiner further pointed to an intervening incident in December 1998 when the Veteran twisted his left knee, and determined that his current problems were related to that event as there was no mention of patellar dislocation in the left knee prior to 1998.  

The Board finds that his examination report is inadequate.  The Veteran has provided competent and credible testimony regarding injured his knee at the National Training Center at Fort Irwin requiring him to be in MASH for five days.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, the Board notes that in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) held that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the lack of evidence in the service treatment records to provide a negative opinion.  Additionally, the Board notes that the credibility of the Veteran's contentions are bolstered by the following evidence:  the February 1985 examination report at service enlistment showing no notation as to a knee scar or knee problems, the May 1990 examination report reflecting a one and half inch scar on the left knee, and the October 1987 Report of Medical History showing that the Veteran complained of trick/locked knee and a notation of status-post surgery for subluxing left patella.  

The evidence of record also includes a March 2012 letter from N.M.S. M.D., who treated the Veteran for his initial knee injury in 1982.  Dr. S noted that the earlier knee condition was completely different from the Veteran's current knee condition.  Dr. S opined that the knee problems in service are related to his current problems, and are not related to the June 1982 injury.  Notably, there is no indication that Dr. S reviewed any evidence in rendering his opinion but rather his opinion appears to be based merely recited the Veteran's contentions.  Therefore, the Veteran must be provided another examination to determine whether his pre-existing left knee disability was aggravated in service, taking into account his statements as to re-injury therein and the overall evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, in his March 2012 letter, Dr. S noted that he had evaluated the Veteran that day and had enclosed a copy of that evaluation; however, no evaluation report has been associated with the claims folder or electronic folder.  On remand, Dr. S's March 2012 evaluation report must be obtained. Because VA is on notice that there are records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c) (1) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain Dr. S's March 2012 evaluation report.  All efforts to obtain these records must be documented in the claims folder. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. 
§ 3.159(e) (1) (2011). 

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his current left knee disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should opine whether the Veteran's pre-existing left knee disability was aggravated by his military service.  The examiner should elicit from the Veteran the aggravating event in 1986 in California, and opine whether it is as least likely as not (a 50 percent probability or greater) that such an incident resulted in a chronic/permanent increase in severity beyond the natural progression of his left knee disability. 

In rendering any opinion, the examiner should consider the Veteran's statements regarding the incurrence of a knee injury during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a Veteran's report of in-service injury and instead relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner must address all contradictory evidence/opinions of record including the March 2012 letter from Dr. S. 

The rationale for all opinions expressed must also be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that non- opinion.

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


